Case 3:14-cv-02129-MMA-AGS Document 324 Filed 10/09/18 PageID.10285 Page 1 of 4




  1   NOONAN LANCE BOYER &
  2       BANACH LLP
      David J. Noonan (Bar No. 55966)
  3   Ethan T. Boyer (Bar No. 173959)
  4   701 Island Avenue, Suite 400
      San Diego, CA 92101
  5   Tel: (619) 780-0880
  6   dnoonan@noonanlance.com
      eboyer@noonanlance.com
  7   Liaison Counsel for the Class
  8
      [additional counsel listed on signature page]
  9
10
                            UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
      LOU BAKER, individually and on                  Case No.: 3:14-cv-2129-MMA-AGS
13    behalf of all others similarly situated,
14                  Plaintiff,                        CLASS ACTION

15                                                    CLASS REPRESENTATIVES’
                    vs.
16                                                    NOTICE OF MOTION AND
                                                      UNOPPOSED MOTION TO
17    SEAWORLD ENTERTAINMENT,                         APPROVE THE FORM AND
      INC., et al.,                                   MANNER OF CLASS NOTICE
18
                    Defendants.
19                                                    Hearing: December 3, 2018 at 2:30 p.m.
20                                                    Courtroom: 3D
                                                      Judge: Hon. Michael M. Anello
21
22
23
24
25
26
27
28
Case 3:14-cv-02129-MMA-AGS Document 324 Filed 10/09/18 PageID.10286 Page 2 of 4




  1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE THAT Court-appointed Class Representatives
  3   Arkansas Public Employees Retirement System and Pensionskassen For Børne-Og
  4   Ungdomspædagoger (the “Class Representatives”), individually and on behalf of the
  5   certified Class, hereby move this Court, before The Honorable Michael M. Anello,
  6   United States District Judge for the United States District Court for the Southern
  7   District of California, pursuant to Rule 23 of the Federal Rules of Civil Procedure, for
  8   an Order: (i) approving the form and content of the proposed Notice of Pendency of
  9   Class Action (“Notice”) and the proposed Summary Notice of Pendency of Class
10    Action (“Summary Notice”); and (ii) approving the proposed method for disseminating
11    the Notice and Summary Notice to the Class (“Notice Plan”).
12          In support of this motion, Class Representatives file herewith: (i) the
13    Memorandum of Points and Authorities in Support of Class Representatives’
14    Unopposed Motion to Approve the Form and Manner of Class Notice; and (ii) the
15    Declaration of Joshua E. D’Ancona, attaching the proposed Order Approving the Form
16    and Manner of Class Notice as Exhibit A and the Notice, Summary Notice and Notice
17    Plan thereto as Exhibits 1, 2 and 3, respectively. Defendants do not oppose the relief
18    requested in this Motion.
19
      DATED: October 9, 2018
20
                                      KESSLER TOPAZ MELTZER
21                                      & CHECK, LLP
22                                    By: /s/ Joshua E. D’Ancona
                                      Gregory M. Castaldo
23
                                      Eric L. Zagar (Bar No. 250519)
24                                    Joshua E. D’Ancona
                                      Joshua A. Materese
25
                                      280 King of Prussia Road
26                                    Radnor, PA 19087
                                      Tel: (610) 667-7706
27                                      CLASS REPRESENTATIVES’ NOTICE OF MOTION AND UNOPPOSED MOTION
                                                      TO APPROVE THE FORM AND MANNER OF CLASS NOTICE
28                                                                    CASE NO.: 3:14-CV-2129-MMA-AGS
                                                 1
Case 3:14-cv-02129-MMA-AGS Document 324 Filed 10/09/18 PageID.10287 Page 3 of 4




  1                               Fax: (610) 667-7056
                                  gcastaldo@ktmc.com
  2                               ezagar@ktmc.com
  3                               jdancona@ktmc.com
                                  jmaterese@ktmc.com
  4
  5                               NIX PATTERSON, LLP
                                  Jeffrey J. Angelovich
  6                               Bradley E. Beckworth
  7                               Cody L. Hill
                                  3600 N. Capital of Texas Hwy.
  8                               Suite 350
  9                               Austin, TX 78746
                                  Tel: (512) 328-5333
10                                Fax: (512) 328-5332
11                                jangelovich@nixlaw.com
                                  bbeckworth@nixlaw.com
12                                codyhill@nixlaw.com
13                                -and-
14                                Susan Whatley
                                  205 Linda Drive
15                                Daingerfield, TX 75638
16                                Tel: (903) 645-7333
                                  Fax: (903) 645-4415
17                                swhatley@nixlaw.com
18                                Class Counsel for Class Representatives
19                                and the Class
20                                NOONAN LANCE BOYER & BANACH LLP
21                                David J. Noonan (Bar No. 55966)
                                  Ethan T. Boyer (Bar No. 173959)
22                                701 Island Avenue, Suite 400
23                                San Diego, California 92101
                                  Tel: (619) 780-0880
24                                dnoonan@noonanlance.com
25                                eboyer@noonanlance.com
26                                Liaison Counsel for the Class
27                                 CLASS REPRESENTATIVES’ NOTICE OF MOTION AND UNOPPOSED MOTION
                                                 TO APPROVE THE FORM AND MANNER OF CLASS NOTICE
28                                                               CASE NO.: 3:14-CV-2129-MMA-AGS
                                            2
Case 3:14-cv-02129-MMA-AGS Document 324 Filed 10/09/18 PageID.10288 Page 4 of 4




  1                              CERTIFICATE OF SERVICE
  2         I hereby certify that on October 9, 2018, I authorized the electronic filing of the
  3   foregoing with the Clerk of the Court using the CM/ECF system. Based upon the
  4   records currently on file, the Clerk of the Court will transmit a Notice of Electronic
  5   Filing to the following ECF registrants:
  6
            Mark Cipolletti                     mark.cipolletti@usdoj.gov
  7         Chet A. Kronenberg                  ckronenberg@stblaw.com
  8         Jonathan K. Youngwood               jyoungwood@stblaw.com
            Janet A. Gochman                    jgochman@stblaw.com
  9         Meredith D. Karp                    meredith.karp@stblaw.com
10          Dean M. McGee                       dean.mcgee@stblaw.com
            Michael J. Diver                    michael.diver@kattenlaw.com
11          Michael J. Lohnes                   michael.lohnes@kattenlaw.com
12          Richard H. Zelichov                 richard.zelichov@kattenlaw.com
            Gil M. Soffer                       gil.soffer@kattenlaw.com
13
14
            I certify under penalty of perjury under the laws of the United States of America
15
      that the foregoing is true and correct.
16
17                                              /s/ Joshua E. D’Ancona
18                                              Joshua E. D’Ancona
19
20
21
22
23
24
25
26
27                                       CLASS REPRESENTATIVES’ NOTICE OF MOTION AND UNOPPOSED MOTION
                                                       TO APPROVE THE FORM AND MANNER OF CLASS NOTICE
28                                                                     CASE NO.: 3:14-CV-2129-MMA-AGS
                                                   3
